Citation Nr: 0322198	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in  
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a December 2001 rating 
decision by the Huntington, West Virginia RO.  


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  Chronic disability of the veteran's right ankle was not 
present in service, arthritis of the veteran's right ankle 
was not manifested within one year of the veteran's 
discharge from service, and the current disability of the 
veteran's right ankle is not etiologically related to his 
active military service.


CONCLUSION OF LAW

Right ankle disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of 
arthritis of the right ankle during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, subsequent to the filing of the 
veteran's claim, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and letters from the RO to the veteran, in particular a May 
2001 letter, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of his right ankle 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Factual Background

A November 1961 service medical record notes that the veteran 
turned his left ankle, leaving it swollen and tender.  An X-
ray study of the left ankle was negative.  A December 1961 
service medical record indicates that it was the veteran's 
right ankle that "still [had] discoloration."  The veteran 
was to continue light duty.  Service medical records are 
otherwise negative for evidence of a right ankle disability.  
At the examination for separation in December 1963, the 
veteran reported no right ankle complaints and his right 
ankle was found to be normal.   

In November 1977, the veteran was evaluated for enlistment in 
the United States Army Reserves.  In that evaluation the 
veteran noted that he had broken his ankle in 1972.  Clinical 
evaluation of the lower extremities was normal.

In July 1999, the veteran saw his private physician, Dr. 
Woodford, for right ankle pain.  During this exam, the 
veteran indicated that he had had recurrent pain in his right 
ankle since he fractured it in the 1970s.  Dr. Woodford 
indicated that the veteran had traumatic arthritic changes in 
his right ankle, due to the 1972 fracture.  The veteran was 
later diagnosed by another private physician, Dr. Galey, with 
post-traumatic osteoarthritis of the right ankle and in 
October 2000 underwent fusion surgery on his right ankle.

In January 2001, the veteran submitted a claim for service 
connection for right ankle disability.  He stated that during 
his military service, he hurt his right ankle.  In January 
2002, the veteran submitted a letter stating that after he 
completed his term of service, his right ankle was in a 
weakened condition because of his in-service injury and as a 
result it would often give out on him.  He further stated 
that it was this weakened condition that led to the fracture 
of his right ankle in 1972, which in turn caused the current 
right ankle disability.

Private medical records from April 2001 note that the veteran 
continued to experience swelling and tenderness in his right 
ankle.

An October 2001 VA joint examination report notes the 
veteran's complaints of intermittent right ankle pain with 
mild swelling.  The physical examination revealed an 
asymmetry between the right and left ankles and limited range 
of motion of the right ankle.  In addition, it was noted that 
the veteran walked with a limp.  The examiner diagnosed the 
veteran with status post right ankle fusion and 
osteoarthritis of the right ankle.  The examiner stated:

		It is the opinion of this examiner that the initial 
strain 
		did not lead to the 1972 fracture.  This is based 
on the 
		idea that the patient denies any injuries or 
treatment to
the right ankle between 1962 and 1972 which would  
support the patient's claim that the initial strain 
caused 
weakness leading to the fracture.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records confirm that the veteran injured an 
ankle in service, but also show that no residual of the 
injury was found on the examination for discharge.  The post-
service medical evidence shows that the veteran fractured his 
right ankle in 1972, subsequently developed traumatic 
arthritis of the ankle and ultimately underwent surgical 
fusion of the ankle.  The record contains no medical evidence 
suggesting the presence of arthritis of the right ankle in 
service or until many years thereafter and no medical 
evidence suggesting that the veteran's current right ankle 
disability is etiologically related to service.  

Moreover, the private and VA physicians who have expressed 
opinions concerning the etiology of the veteran's current 
right ankle disability have attributed the disability to the 
post-service trauma in 1972.  The veteran's contention that 
he fractured his right ankle in 1972 because it was in a 
weakened condition due to the initial in-service injury was 
specifically addressed by the VA physician who examined the 
veteran and reviewed the pertinent records in October 2001.  
It was the opinion of the VA examiner that the initial in-
service sprain did not lead to the 1972 fracture.  In support 
of this conclusion, the VA examiner noted that the veteran 
did not claim any injury to or treatment for the right ankle 
in the time period between the initial injury in 1961 and the 
fracture in 1972.  

The evidence of a nexus between the veteran's current right 
ankle disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between the veteran's current right ankle disability and his 
period of active duty, service connection for right ankle 
disability must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ankle disability 
is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

